PER CURIAM.
The writ application of defendant, Louisiana Department of Transportation and Development, to the supreme court was deferred pending the finality of Kirkland v. Riverwood International USA, Inc., 95-1830 (La. 09/13/96), 681 So.2d 329. Kirkland is now final and the supreme court has remanded the instant ease for reconsideration in fight of Kirkland.1
In the instant case, this court applied the principles and analyzed the factors set forth in Kirkland. Thus, after reconsideration, our original opinion and judgment is maintained. Costs are assessed to the defendant, Louisiana Department of Transportation and Development.
JUDGMENT REINSTATED.

. In Kirkland, the supreme court affirmed our appellate opinion, Kirkland v. Riverwood, 26,741 (La.App.2d Cir. 06/21/95), 658 So.2d 715.